NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                          DEC 16 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

VICTORIANO IXCOY-ITZEP,                         No.    19-71146

                Petitioner,                     Agency No. A070-567-757

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                                Immigration Judge

                          Submitted December 11, 2019**

Before:      WALLACE, CANBY, and TASHIMA, Circuit Judges.

      Victoriano Ixcoy-Itzep, a native and citizen of Guatemala, petitions for

review of an immigration judge’s (“IJ”) determination under 8 C.F.R. § 1208.31(a)

that he did not have a reasonable fear of persecution or torture in Guatemala and

thus is not entitled to relief from his reinstated removal order. We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the IJ’s


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
factual findings. Andrade-Garcia v. Lynch, 828 F.3d 829, 836 (9th Cir. 2016). We

deny the petition for review.

      In his opening brief, Ixcoy-Itzep does not challenge the IJ’s determination

that he failed to demonstrate a reasonable possibility of persecution on account of a

protected ground. See Corro-Barragan v. Holder, 718 F.3d 1174, 1177 n.5 (9th

Cir. 2013) (failure to contest issue in opening brief resulted in waiver).

      Substantial evidence supports the IJ’s determination that Ixcoy-Itzep failed

to demonstrate a reasonable possibility of torture by or with the consent or

acquiescence of the government if returned to Guatemala. See Andrade-Garcia,
828 F.3d at 836-37.

      Ixcoy-Itzep’s opposed motion for a stay of removal (Docket Entry No. 5) is

denied as moot. The temporary stay of removal will terminate upon issuance of

the mandate.

      PETITION FOR REVIEW DENIED.




                                           2                                   19-71146